Citation Nr: 0531488	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-17 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for systemic lupus 
erythematosus (SLE), claimed as an autoimmune disorder with 
osteoporosis/osteopenia, osteoarthritis, fibromyalgia and 
Raynaud's syndrome.  

3.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to October 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The veteran failed, without explanation, to report for a 
hearing scheduled at the Board in Washington, D.C., in 
November 2003.  She has not requested that the hearing be 
rescheduled.  Therefore, her request for a Board hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2004).  

In December 2003, the Board remanded this case to the RO for 
additional development of the evidence.  


FINDINGS OF FACT

1.  The veteran currently is not shown to be suffering from a 
diabetes mellitus.  

2.  The veteran currently is not shown to be suffering from 
SLE.  

3.  The veteran's service-connected disabilities include 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy (50 percent), chronic low back pain 
with a history of degenerative arthritis (20 percent), 
endometriosis (10 percent), chronic right maxillary sinusitis 
(10 percent), and carcinoma in situ of the cervix (no 
percent).  The combined disability rating is 70 percent.

4.  The service-connected disabilities are not shown to 
prevent the veteran from securing and following substantially 
gainful employment consistent with her education and work 
experience.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by diabetes mellitus due to a disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran is not shown to have a disability manifested 
by SLE due to a disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and her 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf.  
As stated above, she did not appear for her scheduled 
hearing.  

Further, by the May 2002, July 2002, and March 2004 letters 
and February 2005 Supplemental Statement of the Case, the 
veteran and her representative have been notified of the 
evidence needed to establish the benefits sought.  She has 
been advised via these documents regarding her and VA's 
respective responsibilities as to obtaining that evidence and 
of VA's duty to assist, and she has also been told to provide 
all relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has also been afforded VA medical examinations 
and an expert medical opinion in furtherance of her claim.  
She has also been afforded relevant medical examinations 
scheduled in connection with her claim.  

Consequently, the Board concludes that VA's statutory duty to 
notify and assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran has the following service-connected disabilities: 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy rated 50 percent disabling, chronic low 
back pain with a history of degenerative arthritis rated 20 
percent disabling, endometriosis rated 10 percent disabling, 
chronic right maxillary sinusitis rated 10 percent disabling, 
and carcinoma in situ of the cervix rated as noncompensably 
disabling.  Her combined disability evaluation is 70 percent.  

On an October 2004 VA general medical examination, the 
examiner noted a history of SLE that was diagnosed in 1998.  
More recently, pertinent diagnostic tests revealed normal 
results and no indication of SLE.  As well, the examiner 
noted the veteran was never diagnosed with arthritis, kidney 
disease or other problem consistent with a diagnosis of SLE.  
The examiner indicated no sign of SLE.  

The examiner also noted a diagnosis of gestational diabetes 
mellitus during all of the veteran's pregnancies.  She had 
never suffered from elevated blood sugar other than when she 
was pregnant.  She had never received treatment for diabetes 
mellitus either during or after her pregnancies.  Her most 
recent blood sugar tests were all within normal limits.  

The veteran asserted that she suffered from occasional 
hypoglycemia when she failed to eat.  The examiner indicated 
that his examination of the veteran failed to reflect that 
she was suffering from diabetes mellitus.  

An October 2004 VA examination of the sinuses revealed a 
diagnosis of no chronic right maxillary sinusitis, no chronic 
sinusitis requiring four to six weeks of antibiotics, no 
chronic osteomyelitis of the facial bones, migraine headaches 
one to four times a month, and an opinion that the veteran 
was suffering from recurrent upper respiratory infections 
rather than from recurrent sinusitis.  

On October 2004 VA gynecologic examination, the examiner 
diagnosed a normal post-operative gynecologic examination 
status post total abdominal hysterectomy and bilateral 
salpingo-oophorectomy, a history of incomplete emptying of 
the bladder that was unrelated to any previous surgery, and a 
history of chronic colon problems of uncertain etiology.  

On October 2004 VA neurologic examination, the examiner 
diagnosed migraine headaches.  

On October 2004 VA psychiatric examination, the veteran 
indicated that she was doing well now that she was separated 
from her husband.  Her appetite and concentration were good.  

The veteran did not have a history of suicide attempts or 
drug or alcohol problems.  She was employed at a long-term 
care nursing facility on a full-time basis and was pursuing 
higher education as well.  

The veteran lived with her children and did the cooking and 
cleaning.  She had and enjoyed reading and gardening.  She 
took part in leisure and recreational pursuits.  All of the 
foregoing, according to the examiner, occurred despite some 
medical problems.  The examiner found no psychiatric disorder 
and assessed that the veteran was able to handle her own 
funds.  



Standard of Review  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
pp. 282, 285 (1999).  

Because the latest medical evidence reveals that the veteran 
suffers from neither SLE nor diabetes mellitus, service 
connection for these claimed disabilities cannot be granted.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  

The Board notes that current disability is a prerequisite for 
the granting of service connection, and that a historical 
condition, such as the veteran's gestational diabetes 
mellitus, does not constitute a present disability.  Id.; 
Sanchez-Benitez, supra.  

Generally, the Board recites all of the pertinent evidence in 
its decisions.  In the present case, the Board has focused 
only on the most recent evidence, which reveals that the 
veteran does not suffer from SLE or diabetes mellitus.  

There is no need, therefore, to belabor the narrative with a 
needless recitation of irrelevant background information that 
would have no impact of the Board's decision.  

The Board is not required to act when such action would serve 
no useful purpose.  38 U.S.C.A. § 5103A; Soyini, supra.  
Because the lack of a present disability is a bar to service 
connection, the most recent evidence showing a lack of SLE 
and diabetes mellitus is sufficient, and there is no need to 
discuss any previous evidence.  Id.  

This is not where the evidence is in relative equipoise, in 
which case the veteran would prevail.  38 U.S.C.A. § 5107; 
Gilbert, supra.  Rather, the preponderance of the competent 
evidence reflects a lack of present disability.  

There is no competent evidence to the contrary.  As the 
preponderance of the evidence is against the veteran 
regarding both alleges disabilities, the benefit of the doubt 
rule is not for application.  Ortiz, 274 F.3d at 1365; see 
also 38 U.S.C.A. § 5107.  


TDIU 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a).  

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).  

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The veteran works on a full-time basis, and there is no 
indication on record of any unusual or excessive absenteeism 
due to physical limitations or othewise.  The record, 
furthermore, does not indicate that the veteran is working in 
a field outside her normal area of expertise due to physical 
disability or otherwise.

In addition to maintaining full-time employment, she is 
pursuing higher education, cares for her children, performs 
household duties and finds time for leisure and recreational 
activities.  

The foregoing reflects that the veteran is not shown totally 
disabled due to her service-connected disabilities.  
Therefore, because the veteran is not totally disabled by 
reason of her service-connected disabilities, TDIU benefits 
are denied.  38 C.F.R. § 4.16.



ORDER

Service connection for diabetes mellitus is denied.  

Service connection for systemic lupus erythematosus (SLE), 
claimed as an autoimmune disorder with 
osteoporosis/osteopenia, osteoarthritis, fibromyalgia and 
Raynaud's syndrome is denied.  

A total compensation rating based on individual 
unemployability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


